Citation Nr: 0902141	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  07-08 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities as secondary to 
service-connected pes planus with osteoarthritis of the feet.

2.  Entitlement to service connection for bilateral knee 
disabilities as secondary to service-connected pes planus 
with osteoarthritis of the feet.

3.  Entitlement to service connection for bilateral hip/leg 
disabilities as secondary to service-connected pes planus 
with osteoarthritis of the feet.

4.  Entitlement to service connection for bilateral ankle 
disabilities as secondary to service-connected pes planus 
with osteoarthritis of the feet.

5.  Entitlement to service connection for weight gain as 
secondary to service-connected pes planus with osteoarthritis 
of the feet.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In 
November 2008, the veteran testified before the undersigned 
at a Travel Board hearing at the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).


FINDINGS OF FACT

1.  Peripheral neuropathy of the bilateral lower extremities 
is not related to service-connected pes planus with 
osteoarthritis of the feet.

2.  Bilateral knee disabilities, diagnosed as 
tricompartmental degenerative joint disease, are not related 
to service-connected pes planus with osteoarthritis of the 
feet.

3.  Bilateral hip/leg disabilities, diagnosed as chronic hip 
strain, are not related to pes planus with osteoarthritis of 
the feet.

4.  Bilateral ankle disabilities, diagnosed as plantar and 
Achilles enthesophyptes of the right ankle with ligamentous 
instability as well as left ankle cyst, are not related to 
pes planus with osteoarthritis of the feet.

5.  Weight gain is not a disability for VA compensation 
purposes.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the bilateral lower extremities 
is not proximately due to, the result of, or aggravated by 
the service-connected pes planus with osteoarthritis of the 
feet.  38 U.S.C.A. § 1101 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.310(a) (2006).  

2.  Bilateral knee disabilities, diagnosed as 
tricompartmental degenerative joint disease, are not 
proximately due to, the result of, or aggravated by the 
service-connected pes planus with osteoarthritis of the feet.  
38 U.S.C.A. § 1101 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.310(a) (2006).  

3.  Bilateral hip/leg disabilities, diagnosed as chronic hip 
strain, are not proximately due to, the result of, or 
aggravated by the service-connected pes planus with 
osteoarthritis of the feet.  38 U.S.C.A. § 1101 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.310(a) (2006).  

4.  Bilateral ankle disabilities, diagnosed as plantar and 
Achilles enthesophyptes of the right ankle with ligamentous 
instability as well as left ankle cyst, are not proximately 
due to, the result of, or aggravated by the service-connected 
pes planus with osteoarthritis of the feet.  38 U.S.C.A. § 
1101 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.310(a) (2006).  

5.  Weight gain is not a disability which is proximately due 
to, the result of, or aggravated by the service-connected pes 
planus with osteoarthritis of the feet.  
38 U.S.C.A. § 1101 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.310(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was issued in February 2005.  Thereafter, 
additional VCAA letters were sent in August 2005 and April 
2007.  Cumulatively, the VCAA notices fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letters told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In particular, the VCAA notification: (1) 
informed the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informed the claimant about the information and evidence that 
VA will seek to provide; and (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Mayfield III).  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  In the instant case, 
after issuance of the August 2005 and April 2007 VCAA 
letters, the claimant's claim was readjudicated in the 
February 2008 SSOC, curing any timing problems.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination (QTC examination) and a medical opinion was 
obtained.  38 C.F.R. § 3.159(c)(4).  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Nevertheless, the veteran was 
provided notice consistent with Dingess/Hartman in April 
2007.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Competency and Credibility

The veteran contends that his current peripheral neuropathy 
of the lower extremities, bilateral knee disability, 
bilateral hip/leg disability, disabilities of the ankles, and 
weight gain are related to his service-connected pes planus 
with osteoarthritis of the feet.  Specifically, he asserts 
that his feet disability resulted in altered gait and also 
prevented him from being able to exercise, which caused or 
aggravated these problems.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issues do not involve a simple medical assessment.  See 
Jandreau; see also Woehlaert.  The claimant is not competent 
to provide more than simple medical observations.  The 
current medical assessments may not be made via lay 
observation alone and the veteran is not competent to provide 
a complex medical opinion regarding the etiology of the 
claimed disabilities.  See Barr.  Thus, the veteran's lay 
assertions are not competent or sufficient in that regard.  


Secondary Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304.  The veteran 
in this case, as noted above, does not contend (and the 
record does not reflect) that his claimed disabilities had 
their onset in military service.  He asserts that the claimed 
disabilities are secondary to a disability for which service 
connection has already been established, pes planus with 
osteoarthritis of the feet.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen, which, as noted 
above, addressed the subject of the granting of service 
connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The existing provision at 
38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the 
revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) and determine the extent 
of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level. 

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b) (2008)).

Although it was expected that the intended effect of the 
amendment was to conform VA regulations to the Allen 
decision, the regulatory amendment effectively resulted in a 
change in the law.  In this regard, while the overall 
intention of the amendment to 38 C.F.R. § 3.310(b) was to 
implement the Allen decision, the amended 38 C.F.R. 
§ 3.310(b) clearly institutes additional evidentiary 
requirements that must be satisfied before aggravation may be 
conceded and service connection granted.  In addressing the 
imposition of this new evidentiary requirement, the 
regulatory comments cite to 38 U.S.C. § 501 as the supporting 
authority, and not Allen.  See 71 Fed. Reg. 52,744-45 (Sept. 
7, 2006).

A review of the regulatory comments make clear that, 
ultimately, it is the veteran's responsibility to support his 
or her claim by providing evidence of the baseline level of 
severity, and that it is not enough merely that an examiner 
concludes that there is "aggravation."  See 71 Fed. Reg. 
52,745 (Sept. 7, 2006).  

In sum, 38 C.F.R. § 3.310(b) appears to place substantive 
evidentiary restrictions on a veteran before aggravation may 
be conceded, and these restrictions appear to have no basis 
in the Allen decision itself.  

However, in this case, the veteran's claim was filed prior to 
the effective date of the revised regulation (October 10, 
2006).  As such, the Board finds that the prior version of 
the regulation is more advantageous to the veteran and should 
be applied.  When a regulation changes and the former version 
is more favorable, VA can apply the earlier version of the 
regulation for the period prior to, and after, the effective 
date of the change.  See generally, Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003.  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin.  

In this case, as noted, the veteran is service-connected for 
pes planus with osteoarthritis of the feet.  He is receiving 
a 50 percent rating for that disorder.  

A review of the record reflects that the veteran was examined 
by VA in October 2003.  At that time, his weight was 214 
pounds.  He related that his bilateral foot disability 
prevented him from engaging in prolonged standing or walking.  
The veteran was able to heel and toe walk without complaint 
on this examination.  

In November 2003, a letter was received from the veteran's 
sister who essentially indicated that the veteran had 
experienced ongoing problems with his feet.  

Thereafter, records and letters were received from W.K.S., 
Sr., D.P.M., which documented treatment for bilateral foot 
disability.  This physician recommended orthotics.  He opined 
that the veteran was permanently disabled with his disability 
50 percent due to his feet.  

In a July 2004 letter, A.A.C., D.P.M., indicated that she had 
treated the veteran for foot pain and pes planus.  She stated 
that the veteran was disabled from all but normal sedentary 
activities and that surgery was not a good option.  

In a private July 2004 progress report, it was noted that the 
veteran continued to have pain in his feet with walking and 
standing.  He also had diabetes mellitus, which was under 
control.  His pes planus disability was described.  It was 
recommended that the veteran wear high top boots for ankle 
stability and laminated insoles.  It was noted that high top 
boots would help serve a purpose in stabilizing the veteran 
above his ankle joints and preventing some forms of calcaneal 
valgus which he was experiencing.  This would "effect his 
lower legs, knees, hips and back" if it went untreated.  

In a November 2004 letter, G.L.B., M.D., indicated that he 
had been treating the veteran for 4 years.  He stated that 
the veteran had developed peripheral neuropathy, possibly 
related to new onset of Type II diabetes mellitus, although 
he felt that it was more likely an idiopathic neuropathy.  He 
opined that the neuropathy had become very disabling and the 
veteran was unable to be on his feet for more than 10 minutes 
at a time.  In addition, the veteran has developed angina 
which affected his daily activities.  He also had significant 
allergy problems as well as breathing and coughing problems.  
The physician indicated that the veteran's problems with 
neuropathy currently affected all of his other medical 
problems because he was not able to exercise or get any kind 
of aerobic activities on a consistent basis due to pain.

In April 2005, G.L.B., M.D., indicated that the veteran had 
severe foot pain and possible neuropathy.  Currently, the 
veteran had developed knee, hip, and back pain.  The veteran 
was unable to get around or walk any significant distance.  
Dr. G.L.B. stated that he thought that the veteran's service-
connected problems had definitely added, if not caused his 
knee, hip, and back problems.  

In a May 2005 letter, Dr. W.K.S. indicated that the veteran 
had been a patient for several years for his feet 
disabilities.  At this time, the veteran was having severe 
pain in both feet and was unable to walk for any period of 
time or any distance.  He had developed other medical 
problems which were not caused by his congenital feet 
disability, but which had been aggravated by his inability to 
walk for any period of time to help control conditions which 
had lead to diabetes and congestive heart failure.  

June 2005 VA outpatient records noted that the veteran 
weighed 211.4 pounds.  The veteran was provided a diet and 
exercise plan.  The records also document reports of the 
veteran of feet, leg, and knee pain.  

In a July 2005 letter, Dr. G.L.B. indicated that the veteran 
had not been able to walk or exercise for some time due to 
foot pain and he had developed diabetes.  

In August 2005, the veteran was afforded an examination by 
VA.  His weight was 205 pounds.  The veteran related that he 
was unable to walk or stand due to his foot pain and his 
congestive heart failure.  On examination, it was noted that 
the veteran was limited to walking 20-30 yards or standing 
for 5 minutes.  Neurological examination also revealed that 
the veteran had peripheral neuropathy of the lower 
extremities which was not a complication of the veteran's 
diabetes.  The examiner opined that there was no causal 
relationship, directly or indirectly, between his diabetes 
mellitus and his pes planus.  

In an August 2005 letter, B.A.B., M.D., indicated that he had 
evaluated the veteran.  He felt that the etiology of the 
veteran's neuropathy was almost certainly the diabetes.  

In August 2005, the veteran sought to obtain an electric 
mobility apparatus from VA.  

In December 2005, B.A.B., M.D.,  stated that the veteran had 
been placed on the pain medication Neurontin for his 
neuropathy.  In January 2006, he indicated that the veteran's 
current foot pain was due to neuropathy.  He performed nerve 
conduction studies at that time.  In June 2006, he indicated 
that the veteran had "small fiber peripheral neuropathy" 
and was still being treated with Neurontin.  

October 2007 VA outpatient records reflect that the veteran's 
weight was 214 pounds.  He was counseled on diet and 
exercise.  

In January 2008, the veteran was afforded a VA examination.  
The examination was conducted to specifically assess if there 
was a causal relationship between the veteran's service-
connected pes planus with osteoarthritis of the feet and his 
peripheral neuropathy of the lower extremities, bilateral 
knee disability, bilateral hip/leg disability, disabilities 
of the ankles, and weight gain.  The veteran past history was 
very thoroughly review and discussed by the examiner, 
including his bilateral foot disabilities.  

The examiner noted that the veteran reported that his foot 
pain was manageable until 2001.  The veteran had pain in his 
feet until that point, but he was able to wear special 
supportive shoes and avoid the activities that caused 
increased foot pain which were primarily walking and 
standing.  In 2001, the foot pain become almost unbearable 
and it was difficult for him to be ambulatory.  Around this 
same time, he also began having pain in his ankle, knees, and 
hips as well as weakness of the knees and ankles.  The 
veteran described the pain.  The examiner noted that the 
veteran currently used a motorized scooter for ambulation and 
a walker when at home.  He occasionally walked unassisted, 
but had to adjust his gait to avoid putting pressure on the 
ball of his foot and toes.  He related that he had suffered 
numerous ankle sprains, but no other injury to his joints.  
The veteran related that he was limited in his activities and 
by the amount he could walk or stand.  Approximately 6 years 
ago, he started having tingling and burning of his bilateral 
lower extremity.  He then underwent neurological testing 
including electromyography which showed peripheral 
neuropathy.  He was diagnosed as having diabetes mellitus 
three years ago.  The veteran related that the neuropathy 
interfered with his sleep at night and the symptoms were 
worse with standing or walking.  

A physical examination was performed and x-rays were taken.  
On examination, the veteran weighed 207 pounds.  The 
diagnoses were bilateral pes planus with osteoarthritis of 
both feet; peripheral neuropathy of the bilateral lower 
extremities with Type II diabetes mellitus; tricompartmental 
degenerative joint disease of the knees; chronic strain of 
the bilateral hips; plantar and Achilles enthesophyptes of 
the right ankle and ligamentous instability; and left ankle 
cyst.

The examiner thereafter described the nature of the veteran's 
bilateral foot disability.  The examiner indicated that the 
veteran's bilateral foot disability resulted in disabling and 
a painful condition at the ball of the foot.  The pain 
typically began when walking or after long standing and was 
relieved by rest.  The examiner cited to a medical treatise 
for support.  The examiner went on to state that there was no 
information available through review of the current medical 
literature that noted that Morton's syndrome or pes planus 
would lead to aggravation of peripheral neuropathy or lower 
extremity joint pain.  There was also no information of 
record that indicated that arthritis of the feet leads to 
conditions of other joints.  The examiner stated that the 
veteran had been noted several times in the record to walk on 
his heels and on the lateral edges of the feet.  This type of 
ambulation was also shown on the examination and observed by 
the examiner who also indicated that he observed a wearing 
down of the heels of the veteran's boot.  However, the 
finding was bilateral, not unilateral, therefore, this type 
of action would not place undue stress on one extremity 
versus the other extremity.  In addition, the examiner stated 
that the veteran's history showed a burning, tingling, and 
numbness of the feet since 2001 and a diagnosis of diabetes 
in 2003 which was more likely than not the cause of his 
peripheral neuropathy.  It was not medically feasible for a 
condition of the feet to aggravate peripheral neuropathy.  It 
was feasible, however, that the veteran was experiencing the 
opposite, the peripheral neuropathy increasing the foot pain.  

Taking all of the above into consideration, the examiner 
opined that though the veteran does suffer from bilateral 
foot pain and has suffered for many years, it was less likely 
than not that the veteran's claimed hip/leg, knee, and ankle 
conditions as well as peripheral neuropathy were aggravated y 
or secondary to the veteran's service-connected bilateral pes 
planus with bilateral osteoarthritis of the feet.  

Thereafter, the veteran alleged that the examiner made false 
and misleading statements regarding the nature of his 
disabilities.  However, a review of the examination report 
shows that it was based on a review of the record, the 
veteran's statements, examination of the veteran, x-rays, and 
in consultation with medical literature.  The Board finds 
that the VA examination was properly conducted and is 
consistent with the historical records, both the veteran's 
own prior statements as well as the medical records.  

In March 2008, the veteran was afforded another VA 
examination to assess his bilateral foot disorder.  It was 
indicated that the veteran had developed heel spurs which 
also caused pain up the back of his legs.  

The veteran testified at a Board hearing in November 2008.  
At that time, he related that he ambulated on the side of his 
feet, to stay off of the balls of his feet.  He indicated 
that he started to developed ankle and knee problems when the 
problems with the feet worked their way up his legs.  For his 
claimed disabilities, the veteran self-medicated.  The 
veteran related that he started having nerve problems in his 
feet 7 years ago and had seen podiatrists who attribute his 
claimed problems to his feet.  In addition, he related that 
his feet pain prohibited physical activities.  He stated that 
he would gain weight from 170 pounds to 225 pounds and then 
would go back down to 200 pounds.

With regard to that specific evidence, the Board must weigh 
the credibility and probative value of the medical opinions, 
and in so doing, the Board may favor one medical opinion over 
the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see 
also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is 
not error for the Board to favor the opinion of one competent 
medical expert over that of another when the Board gives an 
adequate statement of reasons and bases for doing so).  The 
Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  In determining the weight 
assigned to this evidence, the Board also looks at factors 
such as the health care provider's knowledge and skill in 
analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).

In the recent case of Nieves-Rodriguez v. Peake, No. 06-312 
(U.S. Vet. App. Dec. 1, 2008), the Court held that a claims 
file review, as it pertains to obtaining an overview of a 
veteran's medical history, is not a requirement for private 
medical opinions.  A review of the claims file by a VA 
examiner, without more, does not automatically render the VA 
examiner's opinion competent or persuasive since the claims 
file is a tool to assist in familiarity for the physician 
with the claims file, and conversely a private medical 
opinion may not be discounted solely because the opining 
clinician did not review the claims file as  there are other 
means by which a physician can become aware of critical 
medical facts, such as a history of  treating the veteran for 
an extended period of time and/or reviewing pertinent medical 
literature.  The relevant focus is not on whether the 
clinician had access to the claims file, but instead on 
whether the clinician was "informed of the relevant facts" 
in rendering a medical opinion.  Thus, when VA refers to 
facts obtained from review of the claims file as a basis for 
crediting one expert opinion over another, it is incumbent 
upon VA to point out those facts and explain why they were 
necessary or important in forming the appropriate medical 
judgment.  Certainly, the particular medical information 
contained in a claims file may have significance to the 
process of formulating a medically valid and well-reasoned 
opinion.  The Court further held that a medical opinion that 
contains only data and conclusions is not entitled to any 
weight and a review of the claims file cannot compensate for 
lack of the reasoned analysis required in a medical opinion, 
which is where most of the probative value of a medical 
opinion comes is derived.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the 
Court indicated that it is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion.  

The failure of the physician to provide a basis for his or 
her opinion goes to the weight or credibility of the 
evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  The Court has further recognized that a mere 
statement of opinion, without more, does not provide an 
opportunity to explore the basis of the opinion.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Reliance on a veteran's statements renders a medical report 
incredible only if the Board rejects the statements of the 
veteran.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  The 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  
As such, this medical opinion it is of little probative 
value.  


Peripheral Neuropathy of the Lower Extremities

In this case, there is conflicting evidence regarding the 
etiology of the veteran's peripheral neuropathy.  The August 
2005 VA examiner felt that the veteran's peripheral 
neuropathy was not related to his diabetes mellitus; however, 
he did not provide a basis for his opinion.  On the other 
hand, Dr. B.A.B. and the examiner who performed the January 
2008 VA examination attributed the veteran's peripheral 
neuropathy to his diabetes mellitus.  Dr. B.A.B. discussed 
the specific nature of the veteran's small fiber peripheral 
neuropathy and performed nerve studies.  This physician was 
specifically treating the veteran for his peripheral 
neuropathy.  The examiner who performed the January 2008 VA 
examination examined the veteran, thoroughly reviewed the 
veteran's history, and provided rationale with consultation 
to medical literature as well as Dr. B.A.B.  As such, these 
two medical opinions which stated that the veteran's diabetes 
mellitus caused the peripheral neuropathy of the lower 
extremities are more probative than the August 2005 VA 
opinion which said that the cause was not diabetes mellitus.  
Therefore, the Board finds that the most probative evidence 
establishes that diabetes mellitus caused the peripheral 
neuropathy of the bilateral lower extremities.  The veteran 
is not service-connected for diabetes mellitus.

With regard to aggravation, some of the medical evidence also 
addresses this matter and is in conflict.  In a May 2005 
letter, Dr. W.K.S. indicated that the veteran had been a 
patient for several years for his feet disabilities.  The 
physician noted that the veteran had developed "other 
medical problems" which were not caused by his congenital 
feet disability, but which had been aggravated by his 
inability to walk for any period of time.  

The VA examiner who performed the VA examination in January 
2008 opined that the current medical literature did not 
establish that that Morton's syndrome or pes planus would 
lead to aggravation of peripheral neuropathy or lower 
extremity joint pain.  The examiner went on the explain that 
the way the veteran walked, in a bilateral manner, would not 
place undue stress on one extremity versus the other 
extremity.  The examiner felt that the veteran's peripheral 
neuropathy was related to his diabetes mellitus and that the 
peripheral neuropathy was aggravating the foot disorder, not 
the opposite.  The examiner indicated that it was less likely 
than not that the veteran's peripheral neuropathy was 
aggravated by or secondary to the veteran's service-connected 
bilateral pes planus with bilateral osteoarthritis of the 
feet.  

Although both medical opinions are competent, the Board 
affords more probative value to the January 2008 VA 
examiner's opinion.  Dr. W.K.S. made no specific mention of 
peripheral neuropathy while the VA examiner provided 
rationale for his opinion.  Thus, significantly, the VA 
examiner not only reviewed in detail the pertinent medical 
records, the VA examiner also discussed the salient facts, 
and provided complete rationale for the conclusions 
presented, as noted in the discussion above.  

Accordingly, the Board attaches the most significant 
probative value to the VA opinion, as it is well reasoned, 
detailed, consistent with other evidence of record, and 
included an access to the accurate background of the veteran.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors 
for assessing the probative value of a medical opinion 
include the thoroughness and detail of the opinion.).

Thus, the most probative evidence establishes that the 
veteran's current peripheral neuropathy of the bilateral 
lower extremities is not proximately due to, the result of, 
or aggravated by the service-connected pes planus with 
osteoarthritis of the feet.  


Knees, Hips/Legs, Ankles

There is conflicting evidence regarding the etiology of the 
veteran's disabilities of the knees, hips/legs, and ankles.  

The private July 2004 progress report noted that the veteran 
should wear high top boots to stabilize the ankle joints and 
prevent some forms of calcaneal valgus which he was 
experiencing.  The author indicated that this would "effect 
his lower legs, knees, hips and back" if it went untreated.  
However, thereafter, the record reflects that the veteran has 
in fact worn corrective footwear.  Thus, there is no evidence 
that the veteran's foot disorder has gone untreated since 
this report, rather, the evidence reflects that the veteran 
has received medical treatment from private physicians as 
well as from VA.  Thus, this speculative opinion is not 
probative as the evidence does not show that the veteran has 
not been treated, a condition of the speculative statement.  
See generally Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992)

As noted, in a May 2005 letter, Dr. W.K.S. indicated that the 
veteran had developed other medical problems which were not 
caused by his congenital feet disability, but which had been 
aggravated by his inability to walk for any period of time to 
help control conditions which had lead to diabetes and 
congestive heart failure.  This opinion is not probative as 
the physician did not specify what the "other medical 
problems" were in his letter.  He did not state that the 
veteran had disabilities of the knees, hips/legs, or ankle 
which had been caused or aggravated by his bilateral foot 
disabilities.  In fact, the physician appears to be referring 
to endocrine and cardiovascular disabilities.  The Board 
cannot make a medical assessment as to what the physician 
intended to state.  See generally Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

In April 2005, G.L.B., M.D., the veteran's service-connected 
problems had definitely added, if not caused his knee, hip, 
and back problems (there was no mention of the ankles).  
Conversely, the VA examiner in January 2008 concluded that 
the veteran's service-connected bilateral foot disabilities 
did not cause or aggravate his disabilities of the knees, 
hips/legs, or ankles.  Dr. G.L.B. essentially opined that the 
veteran had "knee and hip problems" which were caused or 
basically aggravated (the term "added" was used) his 
service-connected bilateral foot disabilities.  The physician 
referenced the veteran's foot pain and how it limited his 
ability to get around as the rationale.  Conversely, the VA 
examiner thoroughly reviewed the record; reviewed the 
history; examined the veteran to include examination of the 
feet, ankle, knees, and hips/legs; took x-rays of the feet, 
ankle, knees, and hips; discussed the specific disabilities 
to the feet, ankle, knees, and hips/legs; and provided a 
rationale, with consultation to medial literature, for the 
conclusion that there was no direct causal connection or 
aggravation.  

Although both medical opinions are competent, the Board 
affords more probative value to the January 2008 VA 
examiner's opinion.  The VA examiner not only reviewed in 
detail the pertinent medical records, the VA examiner also 
discussed the salient facts, and provided complete rationale 
for the conclusions presented, as noted in the discussion 
above.  The VA examiner's opinion is simply more specific and 
thorough.  As such, it is the most persuasive evidence.  

Accordingly, the Board attaches the most significant 
probative value to the VA opinion, as it is well reasoned, 
detailed, consistent with other evidence of record, and 
included an access to the accurate background of the veteran.  
See Prejean.  Thus, the most probative evidence establishes 
that the veteran's current tricompartmental degenerative 
joint disease of the knees; chronic strain of the bilateral 
hips; plantar and Achilles enthesophyptes of the right ankle 
and ligamentous instability; and left ankle cyst, are not 
proximately due to, the result of, or aggravated by the 
service-connected pes planus with osteoarthritis of the feet.  
Weight Gain

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation, whether it is direct 
service connection or secondary service connection.  See 
generally Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that the VA's and the Court's interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

For veterans, disability compensation derives from two 
statutes, sections 1110 and 1131 of title 38, United States 
Code. Both provide for compensation, beginning with the 
following words; "For disability resulting from personal 
injury suffered or disease contracted in line of duty..."  
Thus, in order for a veteran to qualify for compensation 
under those statutes, the veteran must prove the existence of 
disability and that a disability has resulted from a disease 
or injury that occurred in the line of duty.  See Sanchez- 
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). Stated 
differently, a claim fails if there is an absence of 
disability or an absence of disease or injury.

A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

In this case, the veteran has had weight fluctuations of 
approximately 10 pounds during the course of the appeal.  The 
veteran has been counseled on diet and exercise and has in 
fact lost weight.  The veteran's weight fluctuation, to 
include the weight gain, is not a disability for VA 
compensation purposes.  There is no underlying pathology and 
it is not a "current disability" on its own.  

In the absence of proof of a present disability, there can be 
no valid claim or the grant of the benefit.  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Absent a current 
diagnosis, service connection is not warranted.  Accordingly, 
service connection for weight gain is denied.
Conclusion

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claims, and they must be denied.


ORDER

Service connection for peripheral neuropathy of the bilateral 
lower extremities as secondary to service-connected pes 
planus with osteoarthritis of the feet is denied.

Service connection for bilateral knee disabilities as 
secondary to service-connected pes planus with osteoarthritis 
of the feet is denied.

Service connection for bilateral hip/leg disabilities as 
secondary to service-connected pes planus with osteoarthritis 
of the feet is denied.

Service connection for bilateral ankle disabilities as 
secondary to service-connected pes planus with osteoarthritis 
of the feet is denied.

Service connection for weight gain as secondary to service-
connected pes planus with osteoarthritis of the feet is 
denied.  



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


